DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to: amendment filed on 10/17/2022 to application filed on 02/05/2021.
Claims 1-20 are pending claims.  Claims 1, 10 and 19 are independent claims. 
Claims 1, 10, 15, 19 are currently amended.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.
Claims 1-9 are for a system comprising one or more devices configured to performing steps in claims 1-9. However, such system appears to be software only system (Specification, [0028]; “network device 300 may include a display, network card, etc. [0028] Processor 302 may include a processor, a microprocessor, an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), a programmable logic device, a chipset, an application specific instruction-set processor (ASIP), a system-on-chip (SoC), a central processing unit (CPU) (e.g., one or multiple cores), a microcontroller, and/or another processing logic device (e.g., embedded device) capable of controlling device 300 and/or executing programs/instructions”). Since the “device” does not include only hardware, therefore, claims 1-9 are non-statutory subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 10-12, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winterton et al., US 2018/0205617, in view of Van Surksum, US 2021/0064587, and Frantz et al., US 2014/0003287.
	Regarding independent claim 1, Winterton teaches a system comprising one or more devices configured to:
	receive data input to a template for a network equipment part (Winterton, [0033]; entering data to complete a form for an object/device);
	convert the data into JavaScript Object Notation (JSON) (Winterton, [0033]; encoding and storing the data in JSON format);
	store the JSON in a database (Winterton, [0042]; storing the JSON data in a database);
	receive a request to provision a physical network component for an access network (Winterton, [0030], [0031], [0033]; selecting components, such as server, client, router to add to a network); 
	identify equipment parts that are to be used to assemble the physical network component (Winterton, [0030], [0031], [0033], [0046]; identifying pathways that are to be used among selected components to include in the network); 
	assemble the physical network component using the equipment parts (Winterton, [0046]; interconnections of computer components in the network);
	deploy the physical network component in the access network (Winterton, [0020], deploying the network corresponding to added/selected components). 
	However, Winterton does not explicitly teach JSON name-value pairs; and the access network is an existing physical access network.
	Van Surksum teaches JSON name-value pairs (Van Surksum, [0036]; management of computing component in JSON name-value pairs which are stored in database).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Van Surksum’s teaching and Winterton’s teaching to include JSON name-value pairs, since the combination would have provided well-known/standard JSON name-value pairs as Van Surksum disclosed.
Frantz teaches provision a physical network component for an existing physical access network (Frantz, [0003], [0023], [0031], [0118], [0121], [0162], [0163]; provisioning of physical or virtual resources to an existing physical or virtual network).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Frantz’s teaching into Van Surksum and Winterton’s teaching to include the access network is an existing physical access network, since the combination would have facilitated changing existing both physical and/or virtual network as Frantz disclosed. 
	Regarding claim 2, which is dependent on claim 1, Winterton teaches wherein the one or more devices are further configured to: receive user input to design the template; and store the template in a second database (Winterton, [0031], [0033]; [0041]-[0042]; storing data in a database).
	Regarding claim 3, which is dependent on claim 2, Winterton teaches wherein the one or more devices are configured to: retrieve the template from the second database based on a user selection of the equipment part (Winterton, [0033]-[0035]; retrieving corrected template based on selected object/device).
	Regarding claim 6, which is dependent on claim 1, Winterton teaches wherein when the one or more devices deploy the physical network component, the one or more devices are further configured to: integrate the physical network component into the physical access network, wherein integrating the physical network component into the physical access network changes topology of the physical access network; activate the physical network component; and store information that captures the changed topology of the physical access network (Winterton, [0020], [0033]; adding components/subnet to the network; creating and deploying the network corresponding to added components/subnet; Frantz, [0003], [0023], [0031], [0118], [0121], [0162], [0163]; provisioning of physical or virtual resources/component to an existing physical or virtual network). 
	Claims 10-12, 15 are for a method performed the system of claims 1-3, 6 respectively and are rejected under the same rationale.
	Claims 19-20 are for a non-transitory computer readable medium comprising processor-executable instructions, when executed by one or more processor performed the system of claims 1-2 respectively and are rejected under the same rationale.
Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Winterton and Van Surksum as applied to claim 1 above, and further in view of Jung et al., US 2018/0220279.
	Regarding claim 4, which is dependent on claim 1, Jung teaches wherein when the one or more devices convert the data into the JSON name-value pairs, the one or more devices are configured to: retrieve a script corresponding to the template; and execute the script that converts the data into the JSON name-value pairs (Jung, [0098]; template includes instruction to convert data into JSON format).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Jung’s teaching into Van Surksum and Winterton’s teaching to retrieve a script corresponding to the template and execute the script that converts the data into the JSON, since the combination would have facilitated the converting of desired data to JSON by based on instructions/script in the template as Jung disclosed.
	Claim 13 is for a method performed the system of claim 4 and is rejected under the same rationale.
Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Winterton, Van Surksum and Frantz as applied to claim 1 above, and further in view of Teran Guajardo et al., US 20210377033.
	Regarding claim 5, which is dependent on claim 1, Teran Guajardo teaches wherein when the one or more devices store the JSON name-value pairs, the one or more devices are further configured to: assign a part identifier (ID) for the equipment part (Teran Guajardo, [0073]; session ID for user device); obtain a barcode corresponding to the equipment part (Teran Guajardo , [0073]; scanning barcode comprising the session ID that identifies the user device); and store the part ID and the barcode with the JSON name-value pairs (Teran Guajardo, [0073]; storing the barcode in JSON format).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Teran Guajardo’s teaching into Van Surksum and Winterton’s teaching to assign a part identifier (ID) for the equipment part; obtain a barcode corresponding to the equipment part; and store the part ID and the barcode with the JSON name-value pairs, since the combination would have facilitated the registering/managing/identifying of objects/devices via barcode as Teran Guajardo.
	Claim 14 is for a method performed the system of claim 4 and is rejected under the same rationale.
Claims 7-8, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Winterton, Van Surksum and Frantz as applied to claim 1 above, and further in view of Usery et al., US 7301448.
	Regarding claim 7, which is dependent on claim 1, Usery teaches wherein a network equipment part is described by a data model that includes a parent port model and a parent network card model, wherein the parent network card model is a property of a parent slot model (Usery, col.22, line 48 – col.23, line 32; communications-network includes a parent port, parent network card).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Usery’s teaching into Van Surksum and Winterton’s teaching to include a parent port model and a parent network card model, wherein the parent network card model is a property of a parent slot model, since the combination would have facilitated the design of complex networks as Usery disclosed.
	Regarding claim 8, which is dependent on claim 7, Usery teaches wherein the parent port model includes at least one logical port model (Usery, figures 9, item 930; fig.10, item 1024; logical port).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Usery’s teaching into Van Surksum and Winterton’s teaching to include the parent port model includes at least one logical port model, since the combination would have facilitated the design of complex networks as Usery disclosed.
	Claims 16-17 are for a method performed the system of claims 7-8 respectively and are rejected under the same rationale.
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Winterton, Van Surksum, Frantz and Usery as applied to claim 8 above, and further in view of Li et al., US 20190097878.
	Claim 9, which is dependent on claim 8, Li teaches wherein the parent port model includes data corresponding to JSON name-value pairs, and wherein the JSON name-value pairs include names and values for at least one of: a name of the port; dimensions of the port; and an indication of whether the port is a physical port or a logical port (Li, [0030], JSON data include port name attribute and value).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Li’s teaching into Usery, Van Surksum and Winterton’s teaching to include the parent port model includes at least one logical port model, since the combination would have facilitated the design of complex networks as Li disclosed.
	Claim 18 is for a method performed the system of claim 4 and is rejected under the same rationale.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants mainly argue with respect to 101 rejection that “a logic device is a still a device and includes hardware” (Remarks, page 9).
Examiner respectfully disagrees. Since the specification does not define the “logic device” includes hardware, the logic device can be interpreted as software.

	Applicants mainly argue with respect to claim 1 that “Nothing in these paragraphs of WINTERTON, however, suggests one or more devices configured to receive a request to provision a physical network component for an existing physical access network, assemble the physical network component using the equipment parts; or deploy the physical network component in the existing physical access network, as recited in amended claim 1” (Remarks, page 10).
	Examiner respectfully disagrees. Winterton teaches deploying physical components, such as server, client, router to a virtual network using pathways (Winterton, [0020], [0046]). Besides, Frantz teaches Frantz teaches provision a physical network component for an existing physical access network as explained in the rejection above. Therefore, the combination of Winterton and Frantz teaches the amended limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hydrie et al., US 2004/0210623, [0051]-[0053] teaches deploying physical computer resources to respect virtual network atop physical network including assign switch port.
Hancock et al., US 2015/0051749, [0172] network design is implemented with changes requested by a user; and implementation of updated network design includes installing additional equipment.
Bulbul, US 7099580 teaches network topology changes when equipment being attached or removed and a gateway node being added or deleted.
Porat, US 2006/0159020, [0048]; changing network topology due to addition or removal of a physical link; or a change in provisioning or flows of at least one logical link over existing topology.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/            Primary Examiner, Art Unit 2177